Exhibit 10.58

25 February 2009

Dear Hugh

I am writing to set out the terms relating to the termination of your employment
(these Terms) with LIFFE Administration and Management (“the Company”) on 1 May
2009 (the Termination Date).

These Terms are offered in full and final settlement of the claims as set out in
Clause 18 (Waiver).

 

1. DUTIES

 

1.1 You will be paid your basic salary and you will continue to receive your
other contractual benefits up to and including the Termination Date together
with a payment in respect of accrued but untaken holiday entitlement (if any)
for the current holiday year, less tax, employee pension contributions and
National Insurance contributions. A form P45 will be issued to you as soon as
reasonably practicable after the Termination Date.

 

2. TERMINATION PAYMENT

 

2.1 Within fourteen days of the later to occur of the Termination Date and
receipt by the Company of your signed acceptance of these Terms and a letter
from your solicitor to us in the attached form, at Schedule A and after the
issue of your P45 you will receive:

(a) a payment of £384,000 (the Termination Payment) less any applicable tax
deductions required by law;

(b) A payment of £1,000 in consideration of your agreeing to clauses 10 and 11
herein. The payment will be made subject to deductions of the applicable rate of
income tax and Employee National Insurance contributions.

 

3. TAXATION

 

3.1 The first £30,000 of the Termination Payment will be paid without deduction
of tax in accordance with Sections 401-403 of the Income Tax (Earnings and
Pensions) Act 2003. In the event that HMRC demand any further tax and employee’s
National Insurance contributions on the first £30,000 of the Termination Payment
the Company will be responsible for their payment. Any excess of the Termination
Payment over £30,000 payable under these Terms and the value of the benefits
provided to you under these Terms will be subject to deductions of basic rate
income tax and National Insurance Contributions as appropriate.



--------------------------------------------------------------------------------

3.2 You will be responsible for the payment of any further tax and employee’s
National Insurance contributions that arises in respect of any payments made to
you, or on your behalf and the benefits provided to you under these Terms with
exception of the first £30,000 of the Termination Payment. You agree to
indemnify the Company or any Group Company on a continuing basis against any
further liability to tax and employee’s National Insurance contributions
including any interest, penalties, reasonable costs and expenses, save for any
interest, penalties, costs and expenses arising as a result of the fault of the
Company, which any such company may incur in respect of or by reason of the
payments made to you and the benefits provided to you under these Terms with
exception of the first £30,000 of the Termination Payment. For the purposes of
these Terms “Group Company” shall mean any company referred to in the Annual
Report and Accounts of NYSE and those of Euronext NV, and of the NYSE Euronext
group from 2008 onwards, and any other company which could reasonably be
expected to be part of the NYSE Euronext group of companies and the Group has
the corresponding meaning. The Company shall give you reasonable notice of any
demand for tax which may lead to liabilities under this indemnity and shall
provide you with reasonable access to any documentation you may reasonably
require to deal with such a demand.

 

4. PENSION AND BENEFITS

In Lieu of Pension contributions and car allowance for your 12 month notice
period the Company will pay you as sum of £116,972.04. If requested an element
of or all of this sum will be paid into a Self Invested Personal Pension Plan
(SIPP) of your choice upon presentation of the appropriate plan documentation
and account details.

 

5. INSURANCE BENEFITS

The Company will continue your coverage in the private medical insurance plan,
until the Termination Date.

 

6. EXECUTIVE INCENTIVE PLAN, OPTIONS AND RSU ALLOCATION

You will retain your EIP awards for 2005 and 2006 as approved by the Managing
Board on 11 June 2007. Your February 2008 Restricted Stock Unit (RSU) allocation
of 10,648 units will vest in full at the date of termination. One third of your
Long Term Incentive Plan (LTIP) units will vest in full at the date of
termination (5,891 Units) as per the rules of the plan (pro rata vesting for
good leavers).

You are able to retain your vested 2004 options until the lapse date of
17 November 2011 by which time you will be required to exercise them as per the
rules of the plan. You will be responsible for the payment of any further tax
and employee’s National Insurance contributions that arise in respect of the
exercise of these options.

Upon receipt of your instruction the Company will withhold shares in order to
meet any income tax and national insurance liabilities due on your RSU
allocation at the time of vesting.

 

7. PERSONAL TRADING

You remain subject to the provisions of the Company’s Personal Trading Policy
for as long as is set out in that policy.



--------------------------------------------------------------------------------

8. RESTRICTIONS

You agree that you will comply with the covenants in respect of non-solicitation
and confidentiality contained in your contract of employment with the Company or
in relevant documentation, if any.

 

9. RETURN OF COMPANY PROPERTY AND SEASON TICKET LOAN

 

9.1 You confirm that you will immediately return to the Company all documents
and computer disks and other media in your possession or provided to you or
created in the course of your employment with any Group Company or relating to,
or containing information relating to, any Group Company unless these are
required in your new role of Liffe Board Chairman going forward.

 

9.2 If applicable, the outstanding balance on your season ticket loan will be
deducted from the Termination Payment unless you have surrendered your ticket
and settled any outstanding loan prior to the Termination Date.

 

10. CONFIDENTIALITY AND CONDUCT

 

10.1 You will not without the consent in writing of the Company divulge to any
person, or use for your own benefit or the benefit of any person, any
information of a confidential nature concerning the business of any Group
Company or of any customer or client of any Group Company which has come to your
knowledge during the course of your employment with the Group.

 

10.2 You will not conduct yourself in any way which is inconsistent with having
surrendered your authority, whether in matters of the internal administration of
any Group Company or externally.

 

10.3 You will not make any statement which may have the effect of damaging or
lowering the reputation of the Company or any Group Company or its employees,
officers or agents. The Company agrees that it will not and will use its
reasonable endeavours to ensure that its directors, officers, employees and
agents will not make any statement which may have the effect of damaging or
lowering your reputation.

 

10.4 Both parties agree:

 

  (a) to keep these Terms and all discussions and other correspondence on this
subject confidential and not to disclose them to any other person except to a
professional adviser, immediate family and except as may be required by law or
regulatory authorities or with the other party’s written consent; and

 

  (b) not to make any untrue statement in relation to each other.

 

11. POST-TERMINATION RESTRICTIONS

You recognise, whilst performing your duties for the Company that you have had
access to and come into contact with trade secrets and confidential information
belonging to the Company and certain NYSE Euronext Group Companies and have
obtained personal knowledge of and influence over its or their customers and/or
employees. You therefore agree that the restrictions set out in this clause are
reasonable and necessary to protect the legitimate business interests of the
Company and any relevant NYSE Euronext Group Company after the termination your
employment.



--------------------------------------------------------------------------------

In order to protect the confidential information, trade secrets and business
connections of the Company to which you have had access as a result of your
employment, you hereby covenant with the Company that you shall not for 6 months
after the termination of your employment (such period to be reduced by one day
for every day, during which, at the Company’s direction and in accordance with
the relevant provision in your contract of employment, you have been excluded
from the Company’s premises and have not carried out any duties):

 

  (a) solicit or endeavour to entice away from the Company the business or
custom of any member, client of a member or customer with whom you had material
contact during the period of 12 months ending on the date of termination of your
employment, with a view to providing goods or services to that member, client of
a member or customer in competition any part of the Company’s business with
which you were materially involved; or

 

  (b) in the course of any business concern which is in competition with any
part of the Company’s business with which you were involved in the period of 12
months ending on the date of termination of your employment, offer to employ or
engage or otherwise endeavour to entice away from the Company or any NYSE
Euronext Group Company any employee of the Company or any NYSE Euronext Group
Company (with whom you had material contact or dealings in the course of your
employment during the 12 months ending on the date of termination of your
employment) who has confidential information, trade secrets, know-how and/or
business connections which could be used to damage the interests of the Company
or any NYSE Euronext Group Company; or

 

  (c) be involved in any capacity with any business concern which is (or intends
to be) in competition with any part of the Company’s business with which you
were involved during the 12 months ending on the date of termination of your
employment.

While these restrictions are considered by the parties to be reasonable in all
the circumstances, it is agreed that if any such restrictions, by themselves, or
taken together, shall be adjudged to go beyond what is reasonable in all the
circumstances for the protection of the legitimate interests of the Company or a
NYSE Euronext Group Company but would be adjudged reasonable if part or parts of
the wording thereof were deleted, the relevant restriction or restrictions shall
apply with such deletion(s) as may be necessary to make it or them valid and
effective.

 

12. BREACH OF THESE TERMS

You acknowledge and agree that the Company has agreed these Terms in reliance on
the undertakings, representations and warranties referred to in this letter and
that, in the event of any breach thereof, any payments made to you under these
Terms must be repaid to the Company immediately and will be recoverable by the
Company as a debt.

 

13. LEGAL FEES

The Company will pay up to £1500 (plus VAT) in respect of your legal fees in
taking advice in connection with the termination of your employment. Payment
will be made by the Company following receipt by the Company of an invoice
addressed to you but marked payable by the Company.



--------------------------------------------------------------------------------

14. WARRANTY

You warrant that you have:

 

  (a) not withheld or failed to disclose any material fact concerning the
performance of your duties with the Group or any breach of any material term
(express or implied) of your contract of employment;

 

  (b) notified the Company of all complaints against it, any Group Company or
any of its officers employees or agents arising out of your employment, its
termination or otherwise;

 

  (c) not presented any originating application or claim form to an office of
the employment tribunals or issued a claim form in the High Court or County
Court in connection with your employment or its termination,

and you undertake that neither you nor anyone acting on your behalf will present
any such complaint or present or issue an originating application or claim form.

 

15. THIRD PARTY RIGHTS

Each Group Company shall have the right under the Contracts (Rights of Third
Parties) Act 1999 to enforce the rights bestowed on it by these Terms. The
consent of a Group Company is not required to amend any of these Terms. Except
as set out in this clause 15, a person who is not a party to these Terms may not
enforce any of its provisions under the Contracts (Rights of Third Parties) Act
1999.

 

16. REFERENCE

On receipt of a request by the HR department of the Company, the Company shall
provide a reference in the form set out at Schedule B and shall respond to oral
enquiries in a manner consistent with this form.

 

17. WAIVER OF CLAIMS

 

17.1 These Terms are offered without any admission of liability and are in full
and final settlement of all claims in all jurisdictions that you may have
against any Group Company (or any officers, employees or agents of any Group
Company) now or in the future arising out of or in connection with your
employment with any Group Company or its termination. In this paragraph claims
include, without limitation, any claim for a redundancy payment, unfair
dismissal, wrongful dismissal, discrimination on grounds of sex race,
disability, sexual orientation, age, religion or other similar belief, equal pay
and any other breach of any contractual, tortious or statutory right. This
waiver shall not apply to any personal injury claim of which you are currently
unaware or to your accrued pension rights. You warrant that you are not aware of
any facts or circumstances that might give rise to a personal injury claim by
you against any Group Company.

 

17.2 You agree to these Terms and confirm that the conditions regulating
compromise agreements under the Disability Discrimination Act 1995, the
Employment Rights Act 1996, Employment Equality (Age) Regulations 2006,
Employment Equality (Sexual Orientation) Regulations 2003, the Employment
Equality (Religion or Belief) Regulations 2003, the Fixed-term Employees
(Prevention of Less Favourable Treatment) Regulations 2002, Information and
Consultation of Employee Regulations 2004, the National Minimum Wage Act 1998,
the Occupational and Personal Pension Schemes (Consultation by Employers and
Miscellaneous Amendment) Regulations 2006, Part-Time Workers (Prevention of Less
Favourable Treatment) Regulations 2000, the Race Relations Act 1976, the Sex
Discrimination Act 1975, the Trade Union and Labour Relations (Consolidation)
Act 1992, the Transfer of Undertakings (Protection of Employment ) Regulations
2006, Transitional Information and Consultation Regulations 1999, and the
Working Time Regulations 1998 have been satisfied.



--------------------------------------------------------------------------------

17.3 You confirm that you have taken independent legal advice from Joanne Clews
of Penningtons Solicitors LLP on these Terms and on the effect that agreeing to
these Terms will have on your rights against the Company, any other Group
Company, their employees, officers or agents and on the basis of that advice you
accept these Terms. In addition, Joanne Clewshas confirmed to you that she is a
qualified solicitor holding a current practising certificate and that she or her
firm has an insurance policy in force covering the risk of a claim by you in
respect of any loss arising in consequence of her advice.

 

18. GENERAL

 

18.1 These Terms are governed by English law. You and the Company agree to
submit to the jurisdiction of the English courts as regards any claim or matter
arising in connection with these Terms.

 

18.2 These Terms may be executed in one or more counterparts which, when taken
together, shall be deemed to constitute the entire agreement.

 

18.3 Notwithstanding that this letter is marked “Without Prejudice” when these
Terms are signed by the Company and you, it will become open and binding.

Please signify your agreement to these Terms by signing them below where
indicated.

Yours sincerely,

 

 

For and on behalf of LIFFE Administration and Management

 

 

Signature of Hugh Freedberg

Date:                     



--------------------------------------------------------------------------------

SCHEDULE A

FORM OF SOLICITOR’S LETTER

I [name of solicitor] of [name of firm] refer to the letter dated 13 February
2009 from LIFFE Administration and Management to Hugh Freedberg (the Letter). I
am a qualified solicitor holding a current practising certificate [and a partner
in the firm of [name of firm]. The firm has an insurance policy in force
covering the risk of a claim by Hugh Freedberg in respect of any loss arising in
consequence of my advice. I have advised Hugh Freedberg regarding his rights
against the Company, any other Group Company, their employees, officers or
agents as referred to in the Letter (including his rights under the statutes
referred to in the Letter) and the effect of agreeing to the Terms referred to
in the Letter.

 

Signature:

 

 

Date:

 

 



--------------------------------------------------------------------------------

SCHEDULE B

Date

STRICTLY PRIVATE & CONFIDENTIAL

[Name]

[Address]

[Address]

[Address]

LOGO [g89842exx_pg008.jpg]

Dear [Name]

RE: Hugh Freedberg

Thank you for your letter concerning Hugh Freedberg. Unfortunately, it is not
our Company policy to complete individual Company questionnaires on former
employees. However, I am able to confirm the following:

Hugh was employed by NYSE Euronext as the Chief Executive of NYSE LIFFE. He was
employed from 12 October 1998 to 1 May 2009.

In accordance with our policy, this information is given in the strictest
confidence and without liability.

Yours sincerely

[Name]

Human Resources Manager

NYSE Euronext